Case 3:18-cv-00262-BJD-PDB Document 35 Filed 02/06/19 Page 1 of 4 PageID 173



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

JOHN SOKOL, individually and on behalf                 )
of classes of similarly situated individuals,          )
                                                       )      Case No. 3:18-cv-262
                               Plaintiff,              )
                                                       )
                       v.                              )
                                                       )      Judge Brian J. Davis
FORTEGRA FINANCIAL CORPORATION,                        )
a Delaware corporation, and                            )      Magistrate Judge Patricia
ENSURETY VENTURES, LLC d/b/a                           )      D. Barksdale
OMEGA AUTO CARE, a Missouri corporation,               )
                                                       )
                               Defendants.             )



                                STIPULATION OF DISMISSAL

        NOW COME the PLAINTIFF, John Sokol, and the Defendants, Fortegra Financial

Corporation and Ensurety Ventures, LLC d/b/a Omega Auto Care, by and through their

respective attorneys, and pursuant to Fed, R. Civ. p. 41(a), who hereby stipulate and agree to the

dismissal with prejudice of PLAINTIFF John Sokol’s claims against Defendants Fortegra

Financial Corporation and Ensurety Ventures, LLC d/b/a Omega Auto Care. Each Party shall

bear its own respective costs and attorneys’ fees. This Stipulation for Dismissal disposes of the

entire action.



STIPULATED AND AGREED TO BY:

Dated: February 6, 2019                         Respectfully submitted,


By: /s/ Michael J. Boyle, Jr.                   By: /s/ William L. Tucker (per email
Michael J. Boyle, Jr. (pro hac vice)            authorization)

US2008 14364458 1
Case 3:18-cv-00262-BJD-PDB Document 35 Filed 02/06/19 Page 2 of 4 PageID 174



Matthew R. Wilson (pro hac vice)       Beth-Ann E. Krimsky, FL Bar No. 968412
MEYER WILSON CO., LPA                  William L. Tucker, FL Bar No. 92580
1320 Dublin Road, Ste. 100             GREENSPOON MARDER LLP
Columbus, Ohio 43215                   200 E. Broward Blvd., Suite 1800
Telephone: (614) 224-6000              Ft. Lauderdale, FL 33001-1949
Facsimile: (614) 224-6066              Tel.: (954) 527-2427
Email: mwilson@meyerwilson.com         Fax: (954) 333-4027
Email: mboyle@meyerwilson.com          Email: beth-ann.krimsky@gmlaw.com
                                               william.tucker@gmlaw.com
Daniel M. Hutchinson (pro hac vice)
LIEFF CABRASER HEIMANN                 Attorneys for Ensurety Ventures, LLC d/b/a
& BERNSTEIN, LLP                       Omega Auto Care
275 Battery Street, 29th Floor
San Francisco, California 94111-3339
Telephone: (415) 956-1000              By: /s/ Jeffrey H. Fisher (per email
Facsimile: (415) 956-1008              authorization)
Email: dhutchinson@lchb.com            Kathryn Isted, FL Bar No. 1005163
                                       KILPATRICK TOWNSEND
Jonathan D. Selbin (pro hac vice)              & STOCKTON LLP
LIEFF CABRASER HEIMANN                 3018 Killearn Point Court
& BERNSTEIN, LLP                       Tallahassee, FL 32312
250 Hudson Street, 8th Floor           Tel.: (404) 815-6500
New York, NY 10013                     Fax: (404) 815-6555
Telephone: (212) 355-9500              Email: kisted@kilpatricktownsend.com
Facsimile: (212) 355-9592
Email: jselbin@lchb.com                James F. Bogan III, pro hac vice
                                       Jeffrey H. Fisher, pro hac vice
Andrew R. Kaufman (pro hac vice)       KILPATRICK TOWNSEND & STOCKTON LLP
LIEFF CABRASER HEIMANN                 1100 Peachtree Street, Suite 2800
& BERNSTEIN, LLP                       Atlanta, GA 30309-4528
222 Second Avenue South, Suite 1640    Tel.: (404) 815-6500
Nashville, TN 37201                    Fax: (404) 815-6555
Telephone: (615) 313-9000              Email: jbogan@kilpatricktownsend.com
Facsimile: (615) 313-9965                      jfisher@kilpatricktownsend.com
Email: akaufman@lchb.com
                                       Attorneys for Defendant Fortegra Financial Corp.
James J. Boyle (Trial Counsel)
Florida Bar # 35412
BOYLE & GALNOR, P.A.
James J. Boyle
50 N. Laura Street, Suite 2500
Jacksonville, FL 32202
Telephone: (904) 516-5507
Email: james@boyleandgalnor.com
                                          2

US2008 14364458 1
Case 3:18-cv-00262-BJD-PDB Document 35 Filed 02/06/19 Page 3 of 4 PageID 175




Attorneys for Plaintiff and the
Proposed Classes




                                     3

US2008 14364458 1
Case 3:18-cv-00262-BJD-PDB Document 35 Filed 02/06/19 Page 4 of 4 PageID 176



                                    CERTIFICATE OF SERVICE

            I certify that on February 6, 2018, this document was served upon Defendants via

CM/ECF.



                                                                /s/ Michael J. Boyle, Jr.




1566766.1   4
